Citation Nr: 1602411	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  12-05 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date prior to June 8, 2000 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel





INTRODUCTION

The Veteran served on active duty from March 1979 to May 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  An unappealed December 2000 rating decision granted entitlement to a TDIU rating, effective June 8, 2000; clear and unmistakable error (CUE) in that decision is not alleged.  

2.  After the December 2000 rating decision, the first communication from the Veteran expressing an intent to seek a claim for an earlier effective date for the grant of TDIU was received in September 2008.  

3.  An unappealed June 2009 rating decision denied entitlement to an effective date earlier than June 8, 2000 for the grant of entitlement to a TDIU rating.  

4.  The Veteran filed the instant claim for an earlier effective date for the grant of entitlement to a TDIU rating in March 2010.  


CONCLUSION OF LAW

The Veteran's freestanding claim seeking an effective date prior to June 8, 2000, for the grant of entitlement to a TDIU rating lacks legal merit.  38 U.S.C.A. §§ 5109A, 7105 (West 2015); 38 C.F.R. § 20.101 (2015); Rudd v. Nicholson, 20 Vet. App. 296 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes, as set forth in more detail below, the facts in this case are not in dispute and that the law is dispositive.  Thus, the VCAA does not apply in this matter.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive); see also VAOPGCPREC 5-2004 (holding that under 38 U.S.C.A. § 5103(a), VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  

B. Legal Criteria, Factual Background, and Analysis

The Veteran contends that the effective date of the grant of TDIU should be earlier than June 8, 2000.  He has asserted that the effective date should be retroactive to May 1983.  See March 2010 claim.  

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the United States Court of Appeals for Veterans Claims (Court) held that once a rating decision that establishes an effective date for an award becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court found that there is no valid freestanding claim for an earlier effective date.  The Court held that if a freestanding claim for an earlier effective date is raised, an appeal in the matter should be dismissed.  

Historically, an unappealed December 2000 rating decision granted entitlement to a TDIU rating, effective June 8, 2000.  An unappealed June 2009 rating decision denied entitlement to an effective date earlier than June 8, 2000 for the grant of entitlement to a TDIU rating.  The instant claim for an earlier effective date for the award of a TDIU rating was filed in March 2010.  

As the Veteran did not appeal the December 2000 rating decision that granted entitlement to a TDIU rating, effective June 8, 2000, it became final based on the evidence of record at the time.  It is not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 5109A, 7105; see Rudd, 20 Vet. App. 296 (2006).  The Board notes that because there was no submission/receipt of additional evidence pertaining to the matter of the effective date for the award of TDIU in the year following that decision, 38 C.F.R. § 3.156(b) does not apply.  The first communication raising entitlement to an earlier effective date for TDIU was received in September 2008.  A June 2009 rating decision denied entitlement to an earlier effective date for the grant of TDIU.  The instant claim for an earlier effective date for the grant of entitlement to a TDIU rating was received in March 2010.  The Board notes that CUE in the June 2009 rating decision (or any other prior) rating decision that denied entitlement to a TDIU rating is neither alleged, nor raised by the record.  

Given the facts of this case, the Veteran's current claim seeking an effective date earlier than June 8, 2000, for the grant of a TDIU rating is an attempt to establish a freestanding claim.  In Rudd, the Court held that there can be no valid "freestanding" earlier effective date claim raised at any time after a RO decision becomes final.  See Rudd, 20 Vet. App. at 300.  The Court further indicated that because "there is no proper claim . . .," the matter must be dismissed.  Id.  The only means of establishing an effective date earlier than June 8, 2000 in the instant case would be to establish CUE in a prior decision; CUE has not been alleged.  

The Board acknowledges the Veteran's assertions regarding his unemployability prior to June 8, 2000.  However, the Board is bound by the laws and regulations of VA governing finality of prior decisions.  38 U.S.C.A. §§ 7104, 7105.  The Board has no alternative but to dismiss the appeal for failure to present a valid claim.  
ORDER

The appeal seeking an effective date earlier than June 8, 2000, for the grant of TDIU is dismissed.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


